In a proceeding pursuant to CELR article 78 to review a determination of the respondent, the New York State Division of Housing and Community Renewal, dated January 25, 2005, which modified an order of the District Rent Administrator dated November 24, 2004, by *556finding the existence of a willful rent overcharge and imposing a penalty of treble damages, the landlord appeals from a judgment of the Supreme Court, Queens County (Hart, J.), dated October 7, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the landlord’s contention, the determination of the respondent, the New York State Division of Housing and Community Renewal, to award the tenants treble damages for rent overcharges was not arbitrary and capricious, and had a rational basis (see Matter of Ador Realty, LLC v Division of Hous. & Community Renewal, 25 AD3d 128, 140 [2005]; Matter of Chu v New York State Div. of Hous. & Community Renewal, 231 AD2d 567, 568 [1996]; Matter of Charles Birdoff & Co. v New York State Div. of Hous. & Community Renewal, 204 AD2d 630, 630-631 [1994]). Santucci, J.P., Goldstein, Carni and McCarthy, JJ., concur.